DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     WEYMAN T. BOWERS,

                             Appellant,

                                 v.

                      STATE OF FLORIDA,

                              Appellee.


                            No. 2D21-392



                       September 8, 2021

Appeal from the Circuit Court for Manatee County; Stephen Mathew
Whyte, Judge.

Weyman T. Bowers, pro se.

Ashley Moody, Attorney General, Tallahassee, and James Aaron
Hellickson, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

    Affirmed.

SLEET, ATKINSON, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2